DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 27 are found in the last line of claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21, 25-30 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima (JP 2001045713).
Kawashima reads on the claims as follows (refer to Figs. 1-7):
Claim 17.  A method of manufacturing an electrical machine, the method comprising: 
providing a housing (7) having a wall and a locating feature (Fig. 5, protrusion defining shoulders 28a, 28b), the wall defining a cavity, the locating feature on the wall within the cavity, the housing having an aperture (14) through the wall adjacent to the locating feature (see Figs. 4, 5 and 7);
providing  two subcores (1a, 1b), the two subcores having a plurality of winding channels (18) along an axial length of each subcore, the winding channels structured to receive stator windings (19); 
positioning the two subcores into the cavity (see para. [0037]) such that the two subcores are axially seated against opposing edges of the locating feature (see Fig. 5) thereby forming a radial channel (8) between the subcores, the radial channel in fluid communication with the aperture of the housing (see Fig. 4 and para. [0038] and [0039]) such that the locating feature does not obstruct a flowpath for coolant as the coolant is turned between a radial and an axial direction1; and 
installing the stator windings in the winding channels of the two subcores2 to form a stator within the housing such that the stator windings extend between the two subcores and across the radial channel (see Fig. 1).
Claim 18.  The method of claim 17, the method further comprising inserting a rotor and shaft assembly (2 with 5) into the housing within the stator.
Claim 19.  The method of claim 17, wherein at least the aperture and the radial channel form the flowpath through the stator, the flowpath configured to enable the coolant to flow between the subcores and over the stator windings. See para. [0049].
Claim 20.  The method of claim 19, wherein the flowpath is substantially perpendicular to a longitudinal axis of the machine. See Fig. 7.
Claim 21.  The method of claim 17, wherein the each subcore is shrink-fit to the housing. See para. [0037].
Claim 25. The method of claim 17, wherein the two subcores further include at least one stator duct (i.e. the central opening of the stator, within which the rotor is received) that extends between opposing ends of each subcore, the at least one stator duct in fluid communication with the radial channel.
Claim 26.  A method of manufacturing an electrical rotor machine, the method comprising: 
providing a housing (7) having a wall and at least one locating feature (protrusion defining shoulders 28a and 28b, in Fig. 5), the wall defining a cavity, the housing having at least one aperture (14) through the wall adjacent to the at least one locating feature (see Fig. 5); 
providing a plurality of stator laminations (16, Fig. 1; see para. [0044]), each lamination including a plurality of slots (18); 
manufacturing at least two subcores (1a, 1b; see para. [0044]) by assembling a prescribed portion of the plurality of laminations to form each subcore, the plurality of slots of the laminations aligned to form a plurality of winding channels through each subcore along a longitudinal axis, the winding channels structured to receive stator windings (19); 
positioning the at least two subcores into the cavity such that the at least two subcores are axially seated against opposing edges of the at least one locating feature thereby forming a radial channel (8) between the at least two subcores, the radial channel in fluid communication with the at least one aperture of the housing (see Figs. 4 and 7), the at least one locating feature offset from the at least one aperture such that the locating feature does not obstruct a flowpath for coolant as the coolant is turned between a radial and an axial direction (see footnote 1); 
installing the stator windings (19; see Fig. 1) in the winding channels of the subcores to form a stator within the housing such that the stator windings extend between the at least two subcores and across the radial channel (see Fig. 1); and 
inserting a rotor and shaft assembly (2 with 5, Fig. 1) into the housing within the stator.
Claim 27. The method of claim 26, further comprising inserting a rotor and shaft assembly (2 with 5, Fig. 1) into the housing within the stator.
Claim 28. The method of claim 26, wherein at least the at least one aperture and the radial channel form the flowpath through the stator, the flowpath configured to enable the coolant to flow between the at least two subcores and over the stator windings (see para. [0049]).
Claim 29. The method of claim 28, wherein the flowpath is substantially perpendicular to a longitudinal axis of the electrical machine. See Fig. 7.
Claim 30. The method of claim 26, wherein the at least two subcores are shrink-fit to the housing. See para. [0037].
Claim 34. The method of claim 26, wherein the at least two subcores further include at least one stator duct (i.e. the central opening of the stator, within which the rotor is received) that extends between opposing ends of each subcore, the at least one stator duct in fluid communication with the radial channel.
Claim 35. A method of manufacturing an electrical machine, the method comprising: 
providing a housing (7) having a wall and a locating feature (protrusion defining shoulders 28a and 28b, in Fig. 5), the wall defining a cavity, the locating feature on the wall within the cavity, the housing having an aperture (14) through the wall adjacent to the locating feature; 
providing two subcores (1a, 1b), the two subcores having a plurality of winding channels (18) along an axial length of each subcore, the winding channels structured to receive stator windings (19), the two subcores each having at least one stator duct (i.e. the central opening within which the rotor is received); 
positioning the two subcores into the cavity such that the two subcores are axially seated against opposing edges of the locating feature (see Fig. 5) thereby forming a radial channel (8) between the subcores, the radial channel in fluid communication with the aperture of the housing, the at least one stator duct of each subcore in fluid communication with the radial channel (see Figs. 4 and 7), the locating feature offset from the aperture such that the locating feature does not obstruct a flowpath for coolant as the coolant is turned between a radial and an axial direction (see footnote 1); and 
installing the stator windings in the winding channels of the two subcores to form a stator within the housing such that the stator windings extend between the two subcores and across the radial channel (see Fig. 1).
Claim 36. The method of claim 35, wherein at least the aperture, the radial channel, and the stator duct of each subcore form the flowpath through the stator, a portion of the flowpath configured to enable the coolant to flow between the subcores and over the stator windings (see para. [0049]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima.
Kawashima discloses the claimed invention, including a plurality of apertures (14) circumferentially spaced about the wall. The protrusion defining the locating feature is situated between apertures. See Figs. 4, 5 and 7. However, it is unclear how many such features are present. 
It is deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide two or more such features,  as providing additional locating features does not affect the manner in which the device functions, i.e. there is no new and unexpected result.  
Further, referring to Fig. 5, the locating features appear to be integrally formed with the housing. However, Kawashima suggests that more than two subcores can be inserted into the housing, separated by intermediate ducts. See para. [0036] discussing N + 1 subcores. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that when more than two subcores are present, locating features must be made removable, otherwise the middle of three subcores, for example, cannot be inserted in the housing. 
Claim 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Schmid (US2013/0193801A1).
Kawashima discloses the claimed invention, except for the subcores being fastened to the housing by a mechanical fastener or an adhesive.
It is known in the art to fasten a stator core to the housing by various means, including a shrink-fit operation as disclosed by Kawashima, as well as by the claimed methods. See for example para. [0002] of Schmid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize one of the claimed techniques to fasten the subcores of Kawashima to the casing, instead of the shrink-fit operation, since such alternative techniques are conventional in the art.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Applicant argues “the cited references, Kawashmia and Schmid, either alone or in combination, fail to disclose, teach, or otherwise suggest the combination of the elements recited in independent claims 17, 26, and 35.” Applicant does not identify any claim limitations not disclosed or rendered obvious by the prior art. Regarding the interview summary submitted by Applicant, please also refer to the Examiner Interview Summary Record mailed on 3/16/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The coolant flows through holes 14 into the radial channel 8, over the windings 19 and into the space between the rotor and the stator. From para. [0031] and [0049] it is readily apparent that the coolant must turn from the radially inward motion through channel 8 to an axial motion within the gap between the rotor and stator. The locating feature clearly must be located between two holes 14, otherwise it would block a hole 14.
        2 See para. [0009] describing the prior art, in which the winding work is performed after the subcores are in the housing 7. The same is done in the third embodiment described in para. [0069]. One of ordinary skill in the art would find it readily apparent that in the first embodiment the same procedure is followed. Moreover, since the locating feature is integral with the housing, it would not be possible to insert the subcores into the housing if the windings are already installed.